Citation Nr: 0216543	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  01-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension and hypertensive heart disease.

(The claim of entitlement to service connection for rheumatic 
heart disease is also on appeal but it will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION


The veteran served on active duty from November 1942 to 
February 1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO), which denied service connection for rheumatic 
heart disease and a petition to reopen a previously denied 
claim for service connection for hypertension and 
hypertensive heart disease.

In an August 2002 statement, the representative raised the 
matter of an increased rating for psychiatric disability.  
That matter has not been developed for appellate review and 
is referred to the RO for appropriate action.  

The veteran is hereby notified that the Board is undertaking 
additional development on the issue of entitlement to service 
connection for rheumatic heart disease.  This additional 
development is being undertaken pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903.  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the issue of whether new and material 
evidence has been submitted sufficient to reopen a claim of 
entitlement to service connection for hypertension and 
hypertensive heart disease has been obtained and developed by 
the agency of original jurisdiction.

2.  The additional evidence that has been associated with the 
record since July 1976 with regard to the veteran's petition 
to reopen his claim of entitlement to service connection for 
hypertension and hypertensive heart disease is not 
significant enough to warrant its consideration in order to 
fairly decide the merits of that particular claim.


CONCLUSIONS OF LAW

1.  The July 1976 rating decision that denied entitlement to 
service connection for hypertension and hypertensive heart 
disease is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1976).

2.  None of the evidence that has been associated with the 
file since the July 1976 rating decision in support of the 
veteran's application to reopen a claim of entitlement to 
service connection for hypertension and hypertensive heart 
disease is new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2002); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The VCAA also contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist and does not require an automatic remand of a 
claim that was previously adjudicated by the Board or the RO 
and had become final.  This is true because, as it pertains 
to the duty to assist provisions, the new law specifically 
provides that "[n]othing in this section shall be construed 
to required the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured . . .  ."  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's new and material 
claim on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002); and the recent 
decision of Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist and 
notify claimants, and has kept the veteran informed of its 
actions to develop the record, of the need for him to submit 
specific types of competent evidence that will enable VA to 
reopen, and review on the merits, his service connection 
claim, and of the specific reasons for denying that claim.  
For instance, having received a statement from the veteran 
requesting service connection for rheumatic heart disease and 
hypertension in November 1999, the RO advised the veteran, by 
letter dated in December 1999, that, in order to be service-
connected for rheumatic heart disease, he needed to submit 
evidence demonstrating that the claimed rheumatic heart 
disease had had its onset during service, or, if shown after 
service, had been aggravated by service or was causally 
related to service.  He was reminded thereby that the best 
evidence in that regard would consist of medical statements 
supporting his claim.  Regarding the veteran's request to be 
service-connected for hypertension, the RO advised the 
veteran, by letter dated in February 2000, that that claim 
had already been denied by the RO in the past, that that 
earlier rating decision was final because it was never 
appealed and that, consequently, he needed to submit "new 
medical proof to show that this condition was caused or made 
worse by your military service."  He was further advised 
that the best evidence in this regard would be evidence 
showing that he was diagnosed with hypertension within one 
year from his discharge from active military service.

VA's compliance with its redefined duties to assist and 
notify claimants is further evidenced in a May 2001 letter to 
the veteran in which he was advised of the enactment of the 
VCAA, of VA's duties to notify him about his claim and assist 
him in obtaining evidence pertinent to his claim, and, once 
again, of the type of evidence that he needed to submit in 
order to have his claim reopened, and readjudicated on the 
merits.  The record also shows that the veteran has declined 
his right to have a hearing before a member of the Board or 
an RO officer, and that the RO has secured all evidence 
identified by the veteran as pertinent to this particular 
claim.  In this regard, it must be noted that, while the 
additional development being undertaken by the Board at this 
time with regard to the veteran's claim for service 
connection for rheumatic heart disease includes a search for 
more recent VA outpatient medical records (and, possibly, 
private medical records), it has been determined by the Board 
that any such additional evidence would certainly not be 
pertinent to the veteran's petition to reopen his previously 
denied claim for service connection for hypertension and 
hypertensive heart disease inasmuch as any such additional 
evidence would only serve to confirm what the record already 
shows, i.e., that the veteran currently suffers from 
hypertension and hypertensive heart disease.  Therefore, the 
Board is satisfied that no additional assistance to the 
veteran in this regard is warranted and that, in terms of 
medical evidence, his new and material evidence claim does 
not need any additional development.

The Board further notes that the veteran has not provided any 
additional information or evidence, nor identified any 
additional evidence, pertinent to the new and material issue 
hereby on appeal, that may be available but not yet part of 
the record.  Thus, no further assistance to the veteran is 
necessary under the VCAA regarding this particular claim.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issue of 
whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
hypertension and hypertensive heart disease, have been made 
by the agency of original jurisdiction.  VA has substantially 
met the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand or a request for 
further development of this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual background and legal analysis

A review of the veteran's claims file reveals that the RO 
first denied a claim for service connection for high blood 
pressure, or hypertension, in October 1944, based on the 
absence of an actual diagnosis.  The veteran did not appeal 
that rating decision.  In a January 1948 rating decision, 
service connection was granted for anxiety state, and the 
veteran was again advised that service connection remained 
denied for his high blood pressure, as this condition had not 
been found to have been incurred in or aggravated during 
service.  The veteran did not appeal that rating decision.  
In a January 1958 rating decision, the prior denials of the 
veteran's claim were confirmed and continued, this time the 
condition being identified as hypertensive heart disease.  No 
appeal was received of this rating decision.  Then, in a July 
1976 rating decision, the RO once again confirmed the prior 
denial of the veteran's claim for service connection for 
hypertension and hypertensive heart disease.  The veteran did 
not appeal this rating decision.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  Such a decision is not subject to revision 
on the same factual basis except by a duly constituted 
appellate authority.  A claimant has one year from 
notification of a decision of the agency of original 
jurisdiction to file a Notice of Disagreement (NOD) with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  See 38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

Since the veteran never filed an NOD with the July 1976 
rating decision that denied his claim for service connection 
for hypertension and hypertensive heart disease, that rating 
decision is now final.  Once a decision is final, VA has no 
jurisdiction to once again consider the claim on the merits, 
unless the veteran submits new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for the Federal Circuit has specifically held that 
the Board may not consider the merits of a previously and 
finally disallowed claim unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

As noted earlier in this decision, the recent amendments to 
38 C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim to reopen in the present case was 
received in November 1999.  Therefore, the amendments are not 
applicable to the veteran's claim.

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).

The question of whether newly submitted evidence constitutes 
"new and material evidence" is to be answered in each 
particular case based on the definition provided by this 
regulation.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claim for service connection for hypertension 
and hypertensive heart disease, on any basis, was 
accomplished in the July 1976 rating decision.  Therefore, 
the evidence to be reviewed at this time to determine whether 
it is new and material is the evidence that has been 
associated with the record since July 1976.

The evidence that has been associated with the record since 
July 1976 includes medical statements from Dr. S. C. G., the 
veteran's private physician, dated between July 1980 and 
August 1984, restating what that physician had said in prior 
statements already reviewed by the RO (dated in May 1969 and 
June 1976), to the effect that the veteran had been his 
patient since 1959 for various complaints; that he was 
discharged from the Army due to psychosomatic anxiety and 
hypertension; that he had had several heart attacks after 
service and was still suffering from cardiovascular ailments; 
and that he was totally and permanently disabled due to his 
cardiovascular and psychiatric conditions.  This evidence is 
not considered to be new and material because it consists of 
new records that are merely cumulative of records previously 
considered by the RO.

The newly submitted evidence also includes an August 1985 
private neuropsychiatric report showing a diagnosis of 
anxiety reaction and the neuropsychiatrist's impression that 
the veteran might be suffering from an early organic brain 
syndrome of presenile deterioration.  This evidence, while 
new, is not material because it is not pertinent to the issue 
of service connection for hypertension and hypertensive heart 
disease.

The newly submitted evidence also includes VA outpatient 
medical records dated between 1998 and 2000, reflecting 
treatment for the veteran's various cardiovascular 
disabilities.  This evidence, while new, is not material 
insofar as it merely confirms what prior evidence, already of 
record well before July 1976, has already shown, i.e., that 
the veteran suffers from various cardiovascular disability 
for which he receives ongoing treatment.  As such, it merely 
duplicates evidence that was of record when the last final 
rating decision was rendered in 1976.

Finally, the newly submitted evidence also includes various 
written statements from the veteran essentially restating his 
contentions of record to the effect that he believes that he 
should be service-connected for his hypertension and 
hypertensive heart disease.  Again, this evidence is not 
considered both new and material because it is duplicative of 
evidence that was already of record in 1976.

In sum, the evidence that has been associated with the 
veteran's claims files since July 1976 is all new, in the 
sense that it was not of record when the July 1976 rating 
decision was rendered.  It is not new and material, however, 
because, by merely containing either cumulative (i.e., 
redundant) or non-pertinent data, it does not bear directly 
and substantially upon the specific matter under 
consideration.

Thus, the Board finds that the evidence associated with the 
record since July 1976, by itself and in connection with the 
evidence previously assembled, is not significant enough to 
warrant its consideration in order to fairly decide the 
merits of the veteran's claim.  In view of this finding, the 
Board concludes that none of the evidence that has been 
associated with the record since July 1976 in support of the 
veteran's application to reopen his claim of entitlement to 
service connection for hypertension and hypertensive heart 
disease is new and material.  The appeal must accordingly be 
denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hypertension 
and hypertensive heart disease remains denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

